       20-22844-rdd        Doc 9      Filed 07/20/20 Entered 07/20/20 13:51:18                  Small Business
                                           Sub V sched ord Pg 1 of 1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
IN RE:                                                                          Chapter: 11



232 Seigel Development LLC                                                      Case No.: 20−22844−rdd
                              Debtor(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x


                  ORDER SCHEDULING STATUS CONFERENCE UNDER 11 U.S.C. § 1188



           Debtor commenced this case under chapter 11 of title 11 of the United States Code ("Bankruptcy Code")
and stated in the petition that the Debtor is a small business Debtor pursuant to Fed. R. Bankr. P. 1020(a), and elected
to proceed as a small business Debtor under Subchapter V of chapter 11 of the Bankruptcy Code. Pursuant to the
requirements of Bankruptcy Code § 1188, an initial case status conference shall be conducted by the Honorable
Robert D. Drain on September 10, 2020 at 10:00 AM to be held in Courtroom TBA (RDD), 300 Quarropas Street,
White Plains, NY 10601.

            Pursuant to 11 U.S.C. § 1188(c) of the Bankruptcy Code, not later than 14 days before the date of the
status conference under subsection (a), the Debtor shall file with the court and serve on the trustee and all parties in
interest a report that details the efforts the debtor has undertaken and will undertake to attain a consensual plan of
reorganization.

           Pursuant to 11 U.S.C. § 1189(b) of the Bankruptcy Code, Debtor shall file and serve a plan not later than
90 days after the order for relief under this chapter, unless the court extends the deadline.

           Failure to comply with this order may result in the dismissal of this case.


Dated: July 20, 2020                             /s/ Honorable Robert D. Drain
                                                 United States Bankruptcy Judge
